Citation Nr: 0604555	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
disability of the left knee. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
May 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a Board hearing held at the RO in 
November 2004.  A transcript (T) of the hearing has been 
associated with the claims file.  In February 2005, the Board 
remanded the case to the RO for further development of the 
issues of an increased evaluation for the disability of the 
left knee and entitlement to a TDIU.  The case was recently 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
degenerative arthritis, demonstrable limitation of extension 
reported as -5 degrees, and flexion limited to 85-90 degrees, 
which represents additional functional loss due to 
incoordination, excess fatigability and weakened movement; 
there is no competent evidence of recurrent subluxation or 
lateral instability.

2.  The veteran's service connected disabilities of the left 
knee, bilateral hearing loss, and tinnitus are rated 30 
percent combined; he has employment experience in law 
enforcement and two years of college education 


3.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a disability of the left knee have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 4.16, 4.18, 4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the date this claim for increase 
originated at the RO, but prior to the claim for a TDIU.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

As to the issues on appeal, the May 2001, August 2001, August 
2002 rating decisions, the April 2003 statement of the case, 
and the August 2005 supplemental statement of the case 
apprised the veteran of the information and evidence needed 
to substantiate the claims, applicable law in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in January 2002, and April 2005 letters, the 
veteran was informed of the provisions of the VCAA and was 
advised to identify any evidence in support of the claims 
that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to an 
increased rating and a TDIU.  Together the January 2002 and 
April 2005 letters specifically informed the veteran that VA 
would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  The RO also 
satisfied the duty to assist through an October 2000 letter 
and a March 2002 contact with the veteran directed to his 
claim for increase and entitlement to a TDIU.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication of the claim for increase in the rating for the 
left knee, but it was provided prior to the initial 
adjudication of the claim for TDIU and as a result the timing 
of the notice in part does comply with the express 
requirements of the law as discussed in Pelegrini.  In any 
event, the development overall complies with the notice and 
duty to assist obligations established in the VCAA.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  Collectively, 
the correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the April 2005 
letter had a specific reference on page 2 that, in essence, 
invited him to submit any evidence he may have that pertained 
to the claim and was an adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained private treatment records, VA medical 
records and pertinent information from the Social Security 
Administration (SSA).  The veteran also testified at a Board 
hearing.  Thus, the Board finds the development is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA and the February 2005 
remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant clinical records are 
included in the file.  VA's duty to assist the veteran in the 
development of the claims has been satisfied and the Board 
will turn to a discussion of the issues on the merits.

Analysis

Left Knee Disability

The RO received the veteran's claim for increase regarding 
the left knee in September 2000.  Disability evaluations are 
determined by the application of the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating a disability in a claim for increase, 
precedence is given to the current examination reports 
where, as here, the reports are relevant and adequate for 
rating the disability, although the whole recorded history 
is noted to ensure that the current rating accurately 
reflects the severity of the condition.  See 38 C.F.R. 
§§ 4.1; 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994) and 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case there is no medical evidence 
of lateral instability or recurrent subluxation of the left 
knee to warrant the application of Diagnostic Code 5257.  
Furthermore, the record does not contain evidence of 
ankylosis of the left knee to warrant consideration of the 
rating scheme for ankylosis under Diagnostic Code 5256, or a 
disability of the tibia and fibula to support consideration 
of the left knee disability rating under Diagnostic Code 
5262.  The veteran does not demonstrate dislocated semilunar 
cartilage to warrant consideration of that rating scheme.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Under VA General Counsel opinions VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  However, as noted previously, the 
record does not show lateral instability or recurrent 
subluxation.  Furthermore, the veteran does not show a 
limitation of extension that will support a separate 
compensable rating, as the demonstrated limitation of 
extension does not more nearly approximate 10 degrees that 
would support a 10 percent evaluation.  The examination 
reports do show additional limitation of extension to-5 
degrees early in 2005, but on the July 2005 VA examination 
with repeated movement there was no pain setting in earlier 
than -3 degrees or further loss from full extension.  Earlier 
examinations in June 2001 and July 2002 showed no limitation 
of extension.

Overall, the three VA examinations directed to the left knee 
during this claim showed a progression in the limitation of 
flexion and extension of the left knee.  He was able to flex 
the knee to 135 degrees in June 2001, but flexion was limited 
to approximately 100 degrees in July 2002 when consideration 
was given to a 10 percent additional loss of motion the 
examiner estimated would result from pain, repeated use, 
and/or fatigue.  A VA examiner for diabetes in April 2002 
also noted the range of motion for the left knee was 85-0 
degrees and that the veteran walked with a noticeable limp 
and used a cane as an assistive device.  The reports from 
HEK, M.D, through mid 2002 noted ongoing treatment with 
injection for left knee pain and noted a range of motion was 
0-120 degrees in January 2001.  NDS, M.D., noted in February 
2001 that the veteran stated one or both legs would go numb 
if he sat for awhile.  In March 2002, RAH, M.D., reported 
that pain was elicited with flexion, extension and any 
manipulation of the knee, but no ranges of motion were 
reported.   

The VA outpatient reports noted in February 2005 that the 
veteran reported pain with night roll over and with prolonged 
ambulation or standing, but not every day and that sometimes 
he had no symptoms and had some relief with injections.  He 
had a range of motion -5 to 110 degrees.  The VA examiner in 
July 2005 noted the veteran complained of knee pain that 
increased with ambulating any distance, episodes of 
instability and giving way and stiffness when sitting any 
length of time.  Flare-ups occurred once or twice a month and 
he reported symptomatic relief with injections.  The range of 
motion was -3 to approximately 98 degrees of flexion, the 
ligaments appeared stable, and motion was -3 to approximately 
90 degrees with repetitive range of motion and pain.  

Thus, the veteran already receives a substantial rating for 
noncompensable limitation of motion.  38 C.F.R. §§ 4.31, 
4.59.  The demonstrated limitation of flexion to 85 degrees 
at worst does not approximate the level that would support a 
10 percent evaluation (leg flexion limited to 45 degrees).  
Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  A 20 percent rating is appropriate where 
flexion is limited to 30 degrees.  Limitation of extension of 
the leg to 5 degrees warrants a 0 percent rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
current rating is more than the minimum rating for the joint 
based upon demonstrable but noncompensable limitation of 
motion, which is permitted under the applicable regulation.  
The demonstrated limitation of motion absent arthritis could 
not have supported a compensable evaluation on its own for 
either flexion or extension, including the extent of 
additional limitation of flexion with repetitive motion and 
pain.  There was no additional loss of extension with 
repetitive use to warrant he consideration of a higher 
evaluation based on the demonstrated limitation of motion in 
that plane of motion.   Overall, there does not appear to be 
a legitimate question of which of two ratings is more nearly 
approximated for the limitation of motion of the left knee 
with consideration of the additional impairment attributed to 
pain and repeated motion.  38 C.F.R. § 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the left knee 
has required frequent hospitalization, or that that it 
markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment of the left knee and the functional 
impairment in the workplace has been noted in private 
treatment reports, VA and SSA records.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the service-
connected disability rating is 30 percent combined for his 
left knee disability rated 20 percent, tinnitus rated 10 
percent, and bilateral hearing loss rated 0 percent.  

The veteran reported working long term in law enforcement 
until early in 2001 when he reported being too disabled to 
work.  He stated that he completed two years of college and 
had no other education, training or work before or since he 
became too disabled to work.  His last employer reported that 
his employment in law enforcement ended in October 2001, and 
that he resigned after receiving a worker compensation 
settlement.  Although a VA examiner in April 2002 stated the 
veteran's orthopedic surgeon found he was totally disabled on 
account of the left knee disability, the Board observes that 
the records from HEK, M.D, show the veteran had a left knee 
arthroscopy in August 2000 about a month after he reportedly 
sustained an injury during training in his work as a deputy 
sheriff.  The veteran rehabilitated the left knee over 
several months but in November 2000 he reported having 
trouble with a desk job because he could not sit and his back 
hurt.  In a March 2001 report, Dr. K. indicated that the 
veteran could return to work but restricted to a desk job.  
In another statement in March 2001, Dr. K did not think the 
veteran would be capable of returning to the full work of a 
police officer.  In January 2002, Dr. K. wrote the veteran 
was unable to engage in a regular day/week of uninterrupted 
work on a sustained basis and that he was markedly restricted 
in bending, twisting and/or stooping, climbing ladders, 
scaffolds and/or stairs.  His March 2002 physical capacity 
evaluation found the veteran "permanently disabled" and 
again unable to perform a regular work period on a sustained 
basis.  His limitations also included no prolonged sitting, 
standing and walking.   

However, NDS, M.D, reported in January 2001, that the veteran 
was last seen in November 1999, with treatment directed to 
coronary artery disease, chronic bronchitis, peripheral 
vascular disease and cerebral vascular disease.  It was noted 
the veteran had an infarction in June 1998.  A follow-up 
report in February 2001 noted the veteran was doing well 
except for a left knee injury and included was carotid 
sonogram showing significant stenosis.  RAH, M.D., a treating 
physician, reported in March 2002 that the veteran had 
bilateral knee symptoms and was "disabled for his type of 
employment" as Dr. K. had found.

The SSA records include the decision from an administrative 
law judge (ALJ) that noted the veteran's peripheral vascular 
disease, coronary artery disease, hypertension and 
degenerative joint disease of the left knee were considered 
"severe" under SSA regulations, but the ALJ concluded a 
decision could not be based on medical considerations alone.  
The ALJ found the veteran lacked sufficient physical residual 
functional capacity to engage in sustained work activities 
based upon the medical statements noted above and the 
veteran's substantially restricted daily activities.  The 
opinion noted the combined effects of all his impairments in 
concluding he could not perform past relevant work and that 
the number of jobs he was able to perform was reduced to 
fewer than significant numbers.  The SSA records show a 
disability determination dated in May 2001 that found the 
veteran disabled from coronary artery disease and 
degenerative joint disease was revised in October 2002 after 
the ALJ decision to reflect the veteran was disabled 
primarily from peripheral vascular disease, with coronary 
artery disease a secondary diagnosis.

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disability.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of section 4.16(b) provides that a TDIU claimant be 
unable to secure and follow a substantially gainful 
occupation on account of service-connected disabilities. 
However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of 
nonservice-connected disabilities.  See, for example, 
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  

After review of the record, the Board is unable to find that 
the veteran's service-connected left knee disability alone 
renders him unable to secure or maintain substantially 
gainful employment.  His service-connected disability and its 
impact on his employability was discussed in recent VA 
medical examination which the Board finds is not entitled to 
substantial probative weight in favor of the claim for a 
TDIU.  The Board finds substantial probative weight against 
the claim in the reported SSA determination and statements 
from his treating physicians.  Reviewing the recent VA 
examiner's report, it is apparent that the examiner gave no 
consideration to the substantial nonservice-connected 
disabilities of coronary artery disease and peripheral 
vascular disease.  On the other hand, the SSA determination, 
did not find that the left knee disability alone would 
prevent all substantially gainful employment and concluded 
that none of the disabilities alone manifested such severity.  
Furthermore, Dr. K. noted in his March 2001 assessment that 
the veteran's functional capacity limitations were assessed 
in the context of work requirements in law enforcement.  Dr. 
H. essentially concurred that the veteran was disabled "for 
his type of employment."  There is no question the veteran 
is "permanently disabled" as Dr. K. reported in March 2002, 
but the evidence is insufficient for the Board to conclude 
that he could not perform a sedentary occupation that 
utilized his skills, solely on account of his left knee 
disability.  The veteran testified regarding his difficulty 
with employment since the reinjury of the left knee and noted 
he only did volunteer work now (T 18-22). 

Although a VA examiner in July 2005 felt the severity of the 
degenerative changes as shown on recent X-ray did prevent the 
veteran from maintaining gainful employment, the Board finds 
that the record overall, in particular the rationale in the 
SSA determination and statements from his treating physicians 
does not support the conclusion that the left knee disability 
alone prevents all forms of substantially gainful employment.  
In summary, the recent VA examination offered no rationale to 
support to the opinion and it did not acknowledge the 
substantial nonservice-connected disabilities which were 
deemed relevant to the SSA determination.  The SSA 
determination assessed the impact of the service-connected 
left knee disability on employability and ultimately did not 
conclude the disability alone would render him unemployable 
after considering limitations that might exist in the 
opportunities for employment.  The SSA opinion, unlike the VA 
opinion, appears to have been based upon a fair consideration 
of the pertinent record and is entitled to substantial weight 
in view of the thoroughness of the evaluation and it 
explanation for its conclusions.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As with any piece of evidence, the credibility and 
weight to be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board notes that the veteran is not service connected for 
physical disabilities that are noted as having been 
determinative in the adjudication of his SSA claim.  The SSA 
records were obtained, and it is clear his left knee 
disability was not the sole disability considered in 
supporting the SSA determination.  His hearing loss and 
tinnitus were not reported in the SSA determination and a 
recent VA audiology examination offered no support to 
conclude tinnitus or hearing loss were a factor in his 
unemployability.  The Board has not ignored the VA 
determination, but has explained the reasons for not 
accepting its conclusions as determinative in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  Because 
the evidence does not show that a service-connected 
disability renders him unemployable, there is no basis to 
support an extraschedular TDIU rating.  The benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
disability of the left knee is denied. 

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


